Citation Nr: 1145118	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  07-28 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected right and left ankle disabilities.

3.  Entitlement to service connection for right knee disability, to include as secondary to service-connected right and left ankle disabilities.

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right and left ankle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active military service from September 1979 to April 1983. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2006 rating decision in which the RO, inter alia, denied service connection for a neck disability, a lumbar spine disability, and right and left knee disabilities.  The Veteran filed a notice of disagreement (NOD) later that month, and the RO issued a statement of the case (SOC) in August 2007.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2007. 

In August 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In January 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in a June 2011 supplemental SOC (SSOC)) and returned these matters to the Board for further  appellate consideration.

At the time of the Board's last remand, the issue of entitlement to service connection for hemorrhoids (claimed as anal fissures) was also on appeal.  In a June 2011 rating decision, the RO granted service connection for anal fissures (also claimed as hemorrhoids), representing a full grant of the benefit sought.  

The Board's decision addressing the claims for service connection for a neck disability, for lumbar spine disability, and for right knee disability is set forth below.  The claim for service connection for a left knee disability is addressed in the remand following the order; that matter is being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  The first credible evidence of a neck disability was many years after service, and there is no competent evidence or opinion that there exists a medical relationship between any such current disability and the Veteran's military service.

3.  The first clinical evidence of a lumbar spine disability was many years after service, and the only competent opinions to address the question of etiology do not support a finding that there exists a medical relationship between current lumbar spine disability and either service or the Veteran's service-connected ankle disabilities.

4.  The first clinical evidence of a right knee disability was many years after service, and the only competent opinions to address the question of etiology do not support a finding that there exists a medical relationship between right knee disability and either service or the Veteran's service-connected ankle disabilities.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability are not met.  
38 U.S.C.A. §§1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a lumbar spine disability are not met.  
38 U.S.C.A. §§1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

3.  The criteria for service connection for a right knee disability are not met.  
38 U.S.C.A. §§1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).   However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.

In this appeal, in August 2005, April 2006, and July 2006 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for a neck, lumbar spine, and right knee disabilities, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The November 2006 rating decision reflects the initial adjudication of the claim after issuance of these letters.  Hence, the August 2005, April 2006, and July 2006 letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, as well as the reports of October 2008 and June 2006 VA medical examinations.  In this vein, the Board notes the despite the VA examination reports of record, a medical opinion has not been obtained with regard to the Veteran's claim for entitlement to service connection for a neck disability.  For reasons that will be explained below, however, he Board finds that there is no duty to obtain a medical opinion regarding the neck claim on appeal.  Also of record and considered in connection with the appeal are the transcript of the August 2009 Board hearing and various written statements provided by the Veteran and by his representative, on his behalf.  No further RO action on any of these matters, prior to appellate consideration, is required.

In this regard, the Board is satisfied that there has been substantial compliance with its January 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the RO (via the AMC) secured additional VA treatment records, obtained records from the Social Security Administration (SSA), obtained workman's compensation benefits records from both Colorado and Florida, and afforded the Veteran the opportunity to submit any additional evidence pertinent to the claims on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the claims herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Additionally, under 38 C.F.R. § 3.310(a) (2011), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis for the denials, as noted below, any further discussion of the amendment is unnecessary.] 

A. Neck Disability

The Veteran seeks service connection for a neck disability.  He contends that he injured his neck, back, arms, legs, knees, and ankles in a motorcycle accident he sustained while on active duty.  His contentions regarding the exact injuries to his neck as a result of this accident are unclear.  The Veteran did not offer specific argument in this regard during his August 2009 personal hearing, and has not offered any such statements in correspondence submitted to VA or to VA examiners.

In this case, an assessment of muscle spasms of the cervical spine are documented in an October 2004 private treatment record. Assuming that such diagnosis is indicative of a current, chronic disability, the record simply fails to establish that any such current disability is in any way medically related to service.

The Veteran's service treatment records are silent for documentation of any injury, complaint, finding, or diagnosis pertaining to the Veteran's neck.  The Veteran's service treatment records document a June 1980 motor vehicle accident, but no mention of the Veteran's neck or spine was made; rather, the treatment record addresses only abrasions to the Veteran's shoulders and right ankle.  

The post-service medical record, which spans from 1990 to 2011 and consists of both private and VA treatment records, contains nearly no documentation concerning the Veteran's neck disability or its symptoms.  The majority of this evidence pertains to the Veteran's right knee and lumbar spine disabilities.  

As regards the Veteran's assertions of a continuity of symptomatology since service, the Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals. See 38 C.F.R. § 3.159(a)(2) ; Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).   However, in assessing credibility and probative value, such assertions may be considered in light of medical and other evidence of record. Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

Here, the Veteran's assertions that he has had continuous symptoms of a neck disability since service-made in connection with a claim for monetary benefits-are  contradicted by other pertinent, probative evidence, and, thus, are not deemed credible.  The Board points out that, as reflected above, the Veteran has denied neck symptomatology in most of the post-service medical record.  

Further, the Board emphasizes the multi-year gap between discharge from active duty service and the initial medical documentation of the Veteran's neck disability. The Veteran was discharged in 1983, and does not have documented symptoms of the claimed disorder for over seven years after discharge.  The Board notes that, here, the length of time between currently claimed in-service injury the medical documentation of a neck disability is a factor that that tends to weigh against the claims for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 

Moreover, neither the Veteran nor his representative has presented or identified any existing medical evidence or opinion linking the Veteran's current neck disability to service.  To the contrary, medical treatment notes of record attribute the Veteran's symptoms to post-service occurrences.  In a June 2002 private medical report, it was noted that the Veteran suffers from neck and upper back pain as a result of a December 1999 motor vehicle accident.  Similarly, in a February 2001 private medical record, it was reported that the Veteran was being seeing for persistent neck and low back pain after a work-related motor vehicle accident sustained on December 13, 1999.  The record is devoid of other opinion by a medical professional that addresses the etiology of any current neck disability.   

The Board notes that while VA examinations have been conducted, a medical opinion addressing the etiology of the Veteran's current neck disability has not been obtained.  On these facts, however, no such examination or opinion is required.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the claim on appeal does not meet the fundamental requirement to obtain a VA medical opinion.  There is simply no medical or other persuasive evidence whatsoever to support the claim, particularly on the matter of whether the Veteran's neck disability had its onset in service, as alleged.  As the current record does not reflect even a prima facie claim for service connection for the claimed disability, VA has no obligation to obtain any medical opinion commenting upon the etiology of the claimed disability.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).  

In the absence of evidence of an in-service disease or injury, a remand of this case for an examination or to obtain a medical opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed disability and his military service would necessarily be based solely on the Veteran's current uncorroborated assertions regarding what occurred in service advanced in support of this claim.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that  a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected.)  

Furthermore, to whatever extent the Veteran's and/or his representative's assertions are being offered to establish that a current neck disability is medically related to service, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, the claim turns on the medical matter of a current disability (a medical diagnosis) and whether there exists a relationship between the neck disability for which service connection is sought and service, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding, "a layperson is generally not capable of opining on matters requiring medical knowledge.")  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible and probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Lumbar Spine and Right Knee Disabilities

The Veteran seeks service connection for disabilities of the lumbar spine and right knee.  During his August 2009 personal hearing, he contended that his lumbar spine and right knee were injured in the motorcycle accident he sustained while on active duty.  Alternatively, he contends that his these disabilities are secondary to his service-connected bilateral ankle disabilities.  He argues that his ankle problems have caused changes to his gait, which has resulted in back and knee problems.

The evidence of record establishes a current diagnosis of lumbosacral spine status-post injury with herniated nucleus pulposus, limited motion, and x-ray evidence of degenerative changes, documented, for example, on VA examination in October 2008.  The record also establishes a diagnosis of right knee status-post multiple surgeries with limited motion and x-ray evidence of degenerative changes, also documented on VA examination in October 2008.  

As such, the first element of a direct service-connection claim has been satisfied for these claims.  However, the Veteran's service treatment records are silent for documentation of any injury, complaints, treatment, or diagnosis pertaining to the Veteran's lumbar spine or right knee.  The Veteran's service treatment records document a June 1980 motor vehicle accident, but no mention of the Veteran's spine or knees is made.  The remaining service treatment records are similarly devoid of documentation involving either the Veteran's back or right knee.  

Post service, the record documents many complaints of right knee and back problems.  However, this evidence, including records from the SSA, workman's compensation documents, and VA treatment notes consistently attributes the Veteran's lumbar spine and right knee disabilities to post-service, work-related events.  For example, in June 2002 and February 2001 reports, the Veteran's low back disability is attributed to the December 1999 work-related car accident.  In other February 2011 reports from the SSA, the Veteran's right knee disability is attributed to his 1995 and 1999 work-related accidents.  In a June 2000 private treatment record, the Veteran was diagnosed with "work-related" chondromalacia and right knee pain.  In a December 1997 stipulation in support of a joint petition for a lump-sum payment through the worker's compensation commission, it was noted that the Veteran suffered on-the-job injuries to his right knee and low back in December 1992 and March 1994, respectively.  There is no mention of the Veteran's military accident in any of these documents.   

As indicated above, the Veteran, as a layperson, is competent to report his own symptoms. However, to the extent the Veteran alleges a continuity of symptomatology of  right knee or low back symptoms in connection with the current claim, the Board finds that such assertions are not credible.  

Here, the Board emphasizes the multi-year gap between discharge from active duty service and the initial post-service documentation of the Veteran's back and right knee disorders.  The Veteran was discharged in 1983, and, as discussed above, there are no documented symptoms of the claimed disorders for approximately ten years after discharge-clearly outside of the one-year period for presumptive service connection for arthritis, and a factor that tend to weigh against both claims for service connection. See Maxson, 230 F.3d at 1333. See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  Further, as the Veteran's lumbar spine and right knee disabilities are not documented in service, the Board cannot find that the Veteran's active duty serves as a point of origination for the current disabilities.  Moreover, the Veteran's current assertions as to the origin of his symptoms inconsistent with his report to June 2006 VA examiner that his disabilities are work-related, rather than service-related.  See Madden v. Gober, 125 F.3d 1477, 1481 (holding that the Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  As such, a continuity of symptomatology since service has not credibly been established for the low back or right knee.

Moreover, the claims file contains no competent or credible evidence linking the Veteran's current lumbar spine or right knee disabilities to service or to any service-connected disability.  In this regard, the record contains only negative opinions as to etiology.  

On VA examination in October 2008, the Veteran contended that his low back disability is the result of his bilateral ankle disabilities.  The examiner noted that his service treatment records do not show treatment to the low back, as related to the ankles.  Post-service medical records showed a laminectomy in 1994 following a work-related accident sustained while the Veteran was raking asphalt, as well as a December 1999 work-related motor vehicle accident.  The examiner opined that the Veteran's current low back disability is a work-related injury, and was not caused or aggravated by his service-connected bilateral ankle disabilities based on a review of service treatment records and post-service treatment records.

As for the right knee, the examiner noted that the Veteran's service treatment records do not document diagnoses or complaints in this regard.  Post-service records showed a right knee arthroscopy in 1995 due to a work-related accident, as well as another work-related accident in October 1999.  The examiner noted that these injuries were paid for by the Workman's Compensation Commission.  The examiner opined that the Veteran's current right knee disability was not caused or aggravated by his service-connected bilateral ankle disabilities based on a review of service and post-service treatment records.  The examiner further noted that the earliest surgery to the right knee was in 1995, twelve years after the Veteran's discharge from the military.

On VA examination in June 2006, the Veteran reported having low back pain since a March 1994 work-related accident.  The Veteran was raking asphalt and following that, he could not stand up straight.  He was treated initially with bed rest, but on Magnetic Resonance Imaging (MRI) results, he underwent surgery for a herniated nucleus pulposus.  The Veteran did not provide details of the in-service back injury, and the examiner made no findings in this regard on review of the Veteran's service treatment records.  The examiner opined that the Veteran's current low back disability is a "work -related injury," and was not caused by or a result of military service.

With regard to the right knee, the Veteran reported to the June 2006 examiner that this too is a work-related injury.  He reported having twisted his right knee and suffering from pain since the incident.  He additionally reported a subsequent on-the-job incident in November 1995 while working in a mail room at the University of Colorado campus.  He stated that he slipped and fell in the parking lot, and that he subsequent underwent went surgeries in February 1995, August 2000, June 2001, and February 2003.  The Veteran reported that all of these surgeries were paid for by the Worker's Compensation Commission.  The Veteran also noted that his right knee was injured during the in-service motorcycle accident, along with his right ankle and back, and that he was treated for bruises.  He indicated that he did not receive medical attention for the knee following this incident.  The examiner opined that the Veteran's current right knee disability is work-related, and was not caused by or a result of military service.

Thus, there is no positive medical nexus evidence or opinion linking the Veteran's current lumbar spine or right knee disabilities to military service or his service-connected disabilities.  None of the medical records reflecting current diagnoses pertaining to the Veteran's lumbar spine and right knee even suggests that there exists such a medical nexus, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  

In reaching this decision, the Board has considered the assertions of the Veteran and his representative that his lumbar spine and right knee disabilities are related to service or to his service-connected ankle disabilities; however, none of this evidence provides a basis for allowance of either claim. As indicated above, these claims turn on the medical matter of the etiology of current low back and right knee disabilities for which service connection is sought-matters within the province of trained medical professionals (see Jones, 7 Vet. App. at 137-38) and neither the Veteran nor his representative has the appropriate medical training and expertise to render such an opinion. See, e.g., Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186. In other words, the Veteran simply cannot support these claims, or controvert the existing medical opinion and other probative evidence of record on the basis of lay assertions, alone.

For all the foregoing reasons, the Board finds that the claims for service connection for a lumbar spine disability and for right knee disability must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert,  1 Vet. App. at 53-56.


ORDER

Service connection for a neck disability is denied.

Service connection for a lumbar spine disability, to include as secondary to service-connected right and left ankle disabilities, is denied.

Service connection for a right knee disability, to include as secondary to service-connected right and left ankle disabilities, is denied.


REMAND

Unfortunately the Board finds that further RO action on the remaining claim for service connection for a left knee disability is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83

As noted in the prior remand, the Veteran's service treatment records are devoid of evidence of any complaint, finding, or diagnosis pertinent to the left knee.  In this regard, the Veteran contends that despite the absence of in-service documentation, his left knee was injured, along with his bilateral ankles, back, and other parts of his body, in an in-service motorcycle accident.  Alternatively, he contends that his left knee disability is secondary to his service-connected bilateral ankle disabilities.  He contends that his ankle problems have caused changes to his gait, which has resulted in knee problems.

On VA examination in June 2006, the examiner noted the Veteran's contention that he has suffered from left knee pain since military service.  It was further noted that 
while the Veteran has suffered continuous pain since discharge, it was not until December 2003 that he was able to undergo an arthroscopic debridement of the knee through Medicare.  On examination, he was diagnosed with status post strain with chronic pain, limited motion, and x-ray evidence suggestive of a loose body lying distal and posterior to the patella.  The examiner opined, "the Veteran complained of left knee injury since military service, and this has been a continuous problem. For this reason, it is at least as likely as not, a 50/50 probability caused by or a result of military service."

In October 2008, the Veteran underwent VA examination by the same physician who conducted the June 2006 VA examination.  In October 2008, the examiner again noted the Veteran's complaints of ongoing pain since military discharge but this time emphasized the fact that the Veteran's first treatment for the left knee did not occur until the debridement in 2003, twenty years after discharge.  Although relying on the same evidence as in June 2006, the examiner in October 2008 did not offer the positive nexus opinion previously offered, and instead indicated that the same medical record does not show a relationship between the current disability and service.  The examiner additionally rendered a negative opinion on the issue of secondary service connection, finding that the Veteran's left knee disability was not caused or aggravated by the bilateral ankle disabilities.

The Board finds that this medical nexus evidence should be reconciled.  A review of the post-service medical record reveals that much of the Veteran's treatment over the years relates to his lumbar spine and right knee disability; there is very little evidence pertinent to his left knee disability.  While this lessens the probative value of the June 2006 report, in the absence of a nexus opinion to the contrary, the Board finds that an additional medical opinion should be sought.  Additionally, since the time of the June 2006 and October 2008 opinions, records from SSA and workers compensation documents have been obtained, and should be considered by the examiner. 

Once VA has provided an examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In short, under these circumstances, the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the remaining claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for a left knee disability (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records. The record reflects that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in Denver, and the Lakewood Community Based Outpatient Clinic (CBOC).  While the claims file currently includes treatment records dated to May 2011 from the Denver VAMC, and to August 2010 from the Lakewood CBOC, more recent treatment records from one or both of these facilities may now be available. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Denver VAMC and Lakewood CBOC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since May 2011 and August 2010, respectively, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Denver VAMC (dated since May 2011), and from the Lakewood CBOC (dated since August 2010).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should forward the entire claims file, to include a complete copy of this REMAND, to the physician who conducted the October 2008 and June 2006 VA examinations, for a supplemental medical opinion.

The examiner should clearly identify all current disabilities associated with the Veteran's left knee.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (1) had its onset in or is otherwise medically related to service; or (2) was caused or is aggravated by any service-connected disability(ies) (to include any medication taken for such disability(ies)).  If aggravation by service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the physician should specifically consider and address the opinions offered in June 2006 and October 2008, as well as the Veteran's contentions regarding a continuity of symptomatology since service.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility, to obtain the above-requested opinion.


The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


